Citation Nr: 0432777	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-12 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the right knee, status-post 
arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran served on active duty from April 1972 to April 
1976, and from August 1978 to December 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 decision and subsequent 
decisions that denied a disability rating in excess of 10 
percent for the veteran's right knee disability.  The veteran 
filed a notice of disagreement (NOD) in March 1997.  Pursuant 
to a July 2002 Board remand, the RO issued a statement of the 
case (SOC) in August 2002.  The veteran filed a substantive 
appeal in September 2002.  In March 2003 and June 2003, the 
RO issued supplemental SOCs, reflecting the RO's continued 
denial of the claim.  

In August 2004, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Symptoms associated with the right knee consist primarily 
of a noncompensable degree, if any, of right knee range of 
motion loss with pain, with frequent episodes of locking with 
severe pain, but without effusion or instability;   




CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 20 percent rating for chondromalacia of the right knee, 
status-post arthroscopy, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5258 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for an increased disability 
rating for chondromalacia of the right knee, status-post 
arthroscopy, has been accomplished.

Through the August 2002 SOC-and the March 2003 and June 2003 
SSOCs-as well as the April 2002 letter, the veteran and his 
representative have been notified of the laws and regulations 
governing the claim, the evidence that has been considered in 
connection with this appeal, and the bases for the denial of 
the claim.  The RO notified the veteran of the applicable 
rating criteria, and of the need for evidence of a worsening 
of his service-connected disability.  After each, the veteran 
and his representative were given the opportunity to respond.  
Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the RO's April 2002 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  In that letter, the RO requested that 
the veteran provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.  The RO's letter also 
invited the veteran to send in all evidence to support his 
claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the matter now before the Board, 
the documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in this matter has not, in any way, 
prejudiced the veteran.

When the RO initially adjudicated the claim in August 1996, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the April 2002 letter, 
notifying him of the VCAA duties to notify and assist, 
setting forth the criteria for increased ratings, and 
solicitating information and evidence from the veteran.  The 
letter was provided to the veteran several months before the 
March 2003 supplemental SOC, and the RO afforded the veteran 
well over a one-year period for response to such a notice 
letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's private treatment records, and has arranged 
for the veteran to undergo VA examination in connection with 
the issue on appeal.  The veteran also has been given 
opportunities to submit and/or identify evidence to support 
his claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Factual Background

Service medical records show that the veteran was treated on 
several occasions for bilateral knee pain, and underwent 
arthroscopy of the right knee in June 1994.

A report of the January 1995 VA examination shows a diagnosis 
of post-operative knee arthroscopy, right and left, with 
cartilage damage, chondromalacia, and degenerative joint 
disease.

In a March 1995 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
post-operative right knee injury, effective January 1, 1995.

An MRI scan of the veteran's right knee in September 1996 
revealed no evidence of focal cartilaginous defect or of knee 
joint effusion; and the anterior cruciate ligament, posterior 
cruciate ligament, collateral ligaments, and menisci appeared 
intact.

A report of the July 1998 VA examination shows that the 
veteran complained of pain in the right knee, with occasional 
locking and popping in this joint, aggravated by long 
standing and bending.  Examination revealed moderate muscle 
spasm both above and below the joint on passive motion, with 
no loss of motion when muscles were relaxed; there were 
neither swelling, tenderness, nor deformity; nor positive 
drawer, McMurray, nor Lachman signs.
  
During a November 1998 VA examination, the examiner noted 
that the veteran's right knee was not swollen, but was tender 
medially adjacent to the patella.  There was some 
crepitation, and range of motion was to 130 degrees on 
flexion, and to 0 degrees on extension.  The knee was stable 
to stress, and the veteran could do a half knee bend without 
increasing his pain; after that, he had painful motion and 
stopped.  The VA examiner diagnosed degenerative arthritis of 
the right knee with pain on weight bearing and motion.

During a May 2000 VA examination, the examiner noted the 
veteran's history of chondromalacia patella and questionable 
injury to the menisci in the right knee.  The arthroscopic 
surgery in 1994 had revealed only the chondromalacia patella.  
The veteran reported continuing symptomatology with the right 
knee, with feeling of tightness toward the end of the day, 
and cracking and popping with flexion.  Reportedly, the right 
knee swelled and ached a couple of times a week, and the 
veteran did not wear a knee brace.  Standing for more than 
about 30 minutes also aggravated the veteran's knee pain.

On examination, the right knee appeared normal; there was 
neither redness nor swelling, nor tenderness.  Range of 
motion of the right knee was to 120 degrees on flexion, with 
complaints of pain on flexion from 100 degrees to 120 
degrees, and to 0 degrees on extension.  There was a minimal 
amount of crepitus through the full range of motion.  No 
drawer sign was noted, and no McMurray sign was elicited.  
There was no abnormality to varus or valgus stress.  X-rays 
revealed no significant degenerative changes when compared 
with earlier views.  The examiner diagnosed the veteran with 
chondromalacia patella of the right knee.

Private medical records of treatment in April 2001 show that 
the veteran's knees had no effusions, and his ligaments were 
stable.  There was medial and lateral joint line tenderness 
to each knee.  The range of motion of his knees was just 
slightly lacking full extension, and to about 130 degrees on 
flexion.  Some crepitus was noted.

X-rays taken in June 2001 revealed mild degenerative 
osteoarthritis of both knees.

During a November 2001 VA examination, the examiner noted 
bilateral crepitation-more in the right knee than in the 
left knee-on deep knee bending and with increased 
discomfort.

The veteran underwent a VA examination in March 2003.  He 
reported having trouble with his right knee since 1992, 
having surgery, and continuing to have pain in the joint.  
Reportedly, the pain had become worse in recent months, and 
was of a constant nature.  The veteran reported that the knee 
frequently locked momentarily, causing severe pain at these 
times, and was aggravated by prolonged walking.  The veteran 
also reported that his right knee disability interfered with 
daily activities, and prevented him from participating in 
active sports.

Examination of the right knee revealed tenderness over the 
lateral meniscus area with intermittent severe pain on both 
active and passive flexion.  A slight pop occurred on active 
flexion, but the examiner could not elicit either positive 
McMurray or Lachman signs; the anterior drawer sign was 
negative.  Range of motion was within normal limits with 
pain.  The pain was of a constant nature, and the veteran 
described no specific flare-ups.  X-rays revealed minimal 
narrowing of the medial meniscus, and a small sliver of air 
was seen within the joint compartment.  The examiner 
diagnosed the veteran with status-post-operative 
chondromalacia of the right knee with degenerative joint 
disease and clinical evidence of lateral meniscus tear.

VA outpatient treatment records show complaints of chronic 
right knee pain in March 2003.

III.  Legal Analysis

The veteran contends that his right knee disability is more 
severe than currently rated.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran's service-connected chondromalacia 
of the right knee, status-post arthroscopy, was evaluated 
under Diagnostic Code 5257, pursuant to which other knee 
impairment, such as recurrent subluxation and lateral 
instability, is evaluated.  However, the objective medical 
evidence of record does not show that the veteran has 
recurrent subluxation or lateral instability to warrant 
evaluation under Diagnostic Code 5257, and hence, that 
diagnostic code is currently inapplicable.

More recently, the diagnostic code under which the veteran's 
right knee disability is evaluated was changed to Diagnostic 
Code 5299-5019, and rated, by analogy to bursitis, which is 
rated on limitation of motion of the affected part, as 
degenerative arthritis.  See 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5019.  In this case, however, the Board notes 
that, although there are medical findings of degenerative 
joint disease and degenerative arthritis, there is no clear 
evidence of arthritis of the right knee, substantiated by x-
ray, to evaluate under Diagnostic Code 5003; hence, that 
diagnostic code also appears inapplicable.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).
  
To give the veteran every consideration in connection with 
the instant appeal, the Board has considered the criteria of 
Diagnostic Code 5258, based upon his symptoms of range of 
motion loss with pain, frequent episodes of locking, and 
clinical evidence of a lateral meniscus tear.  Under 
Diagnostic Code 5258, dislocation of the semilunar cartilage 
of the knee with frequent episodes of "locking," pain and 
effusion into the joint warrants a 20 percent evaluation.  
See 38 C.F.R. § 4.71a.  

Here, the Board notes that the veteran has complained of 
frequent locking and swelling in the knee, causing severe 
pain, and there is x-ray evidence of a small sliver of air 
within the joint, as well as the minimal narrowing of the 
medial meniscus.  Crepitus also was noted on VA examination 
in May 2000.  Given the clinical evidence of a lateral 
meniscus tear, as well as the symptomatology reported by the 
veteran of a constant nature and clinically observed on the 
most recent VA examination, the Board finds that the 
aforementioned evidence provides a reasonable basis for a 
finding that the veteran has experienced not only slightly 
limited flexion due to pain, but also frequent episodes of 
"locking" with severe pain in the joint, so as to warrant 
an increased disability rating of 20 percent under Diagnostic 
Code 5258.  

However, there is no basis for assignment of any higher 
evaluation under any other potentially applicable diagnostic 
code.  As indicated above, there is objective evidence of, at 
most, minimally limited motion with pain; hence, the 
veteran's disability may, alternatively, be evaluated on the 
basis of limited motion.  However, range of motion of the 
veteran's right knee has most recently been described as 
within normal limits with pain, and without significant 
flare-ups (March 2003 VA examination).  Normal motion of the 
knee is from 0 degrees of extension to 140 degrees of 
flexion.  See 38 C.F.R. § 4.71, Plate II.  Even considering 
the possibility that the veteran may experience functional 
loss due to pain in addition to that shown objectively, with 
repeated use (see 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995)), there simply is no 
indication that the veteran experiences pain so disabling as 
to result in flexion limited to 15 degrees or less, or 
extension limited to 20 degrees or more, to warrant at least 
the next higher, 30 percent, rating under Diagnostic Code 
5260 or 5261, respectively.  Further, in the absence of 
evidence of ankylosis or any impairment of the tibia or 
fibula, evaluation of the disability under Diagnostic Code 
5256 or 5262, respectively, is not warranted.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
chondromalacia of the right knee, status-post arthroscopy, 
has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(addressed in in the January 2000 rating decision).  In this 
regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In light of all the foregoing, the Board concludes that the 
service-connected right knee disability warrants the maximum 
20 percent rating under Diagnostic Code 5258, but no higher 
evaluation.  


ORDER

A 20 percent rating for chondromalacia of the right knee, 
status-post arthroscopy, is granted, subject to the pertinent 
legal authority governing the payment of monetary benefits.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



